            Case 1:21-mj-00100-TAB Document 2 Filed 02/02/21 Page 1 of 10 PageID #: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                   Southern District
                                                 __________ Districtof
                                                                     ofIndiana
                                                                        __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No.
                                                                   )                 1:21-mj-00100
                          Kevin Noel                               )
                                                                   )
                                                                   )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  January 29, 2021              in the county of                Marion        in the
     Southern          District of            Indiana          , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 922(g)(1)                          Unlawful Possession of a Firearm by a Convicted Felon
18 U.S.C. § 924(c)                             Possession of a Firearm During and in Relation to a Drug Trafficking Crime




         This criminal complaint is based on these facts:
See attached Affidavit.




         ✔ Continued on the attached sheet.
         u

                                                                                                 /s/ Noel Kinney
                                                                                              Complainant’s signature

                                                                                             Noel Kinney, TFO/ DEA
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
          telephone
 UHOLDEOHHOHFWURQLFPHDQV

Date:     Date: 2/2/2021
                                                                                                 Judge’s signature

City and state:                      Indianapolis, Indiana                        Tim A. Baker, U.S. Magistrate Judge
                                                                              _______________________________
                                                                                               Printed name and title
                                                                               Tim A. Baker
                                                                               United States Magistrate Judge
                                                                               Southern District of Indiana
  Case 1:21-mj-00100-TAB Document 2 Filed 02/02/21 Page 2 of 10 PageID #: 3




                             AFFIDAVIT IN SUPPORT OF
                       APPLICATION FOR CRIMINAL COMPLAINT

       Noel Kinney, Task Force Officer, U.S. Department of Justice, Drug Enforcement

Administration (DEA), being duly sworn under oath states as follows:

                                       I. INTRODUCTION

       Your Affiant is an Indiana State Police (ISP) Trooper assigned to the Indianapolis, Indiana,

Office of the United States Department of Justice (DOJ) – Drug Enforcement Administration

(DEA) as a Task Force Officer. I have been a Trooper with ISP since 2002, and a Task Force

Officer with DEA since February 2014. As a part of my DEA duties, I am responsible for

investigating criminal violations such as conspiracy to distribute and to possess with intent to

distribute controlled substances, distribution of controlled substances, and possession with the intent

to distribute controlled substances, in violation of Title 21, United States Code, Sections 846 and

841(a) (1). I have personally participated in narcotics investigations. I have been involved in various

types of electronic surveillance, and in the debriefing of defendants, witnesses and informants, as

well as others who have knowledge of the distribution and transportation of controlled substance

and of the laundering and concealing of proceeds from drug trafficking in violation of Title 18,

U.S.C. § 1956 et seq. I have received training in investigations involving transporting and

distributing cocaine. I am familiar with the ways in which drug traffickers conduct their business,

including, but not limited to their methods of importing and distributing controlled substances,

their use of telephones, and their use of numerical codes and code words to conduct their

transactions. I am familiar with and have participated in all of the normal methods of investigation,

including, but not limited to visual surveillance, the general questioning of witnesses, the use of

informants, the use of pen registers, the execution of search warrants, and undercover operations.

                                                  1
  Case 1:21-mj-00100-TAB Document 2 Filed 02/02/21 Page 3 of 10 PageID #: 4




         The information contained in this affidavit is either personally known to me, or was told to

me by the individuals described below and as it is presented for the purpose of establishing

probable cause, may not contain all facts known to law enforcement. This Affidavit is being

submitted in support of a criminal complaint for Kevin NOEL, charging him with Possession of a

Firearm and/or Ammunition By a Prohibited Person in violation of Title 18, United States Code,

Section 922(g)(1) and Possession of a Firearm During and in Relation to a Drug Trafficking Crime

in violation of Title 18, United States Code, Section 924(c).

                                   Facts Supporting Probable Cause

    1.       On June 25, 2020, Kevin NOEL was ordered to be placed on Marion County

Community Corrections (MCCC) on GPS Home Detention monitoring equipment. NOEL was

placed on home detention as part of an executed sentence for Dealing in Cocaine (as a level 4

felony), under cause number 49G20-1508-F2-028279 for a period of 1 year following a

modification of sentence.

    2.       On June 25, 2020, in Marion County, Indiana, NOEL while serving an executed

sentence, reported to Marion County Community Corrections, and completed the intake process.

As part of the intake process a video is shown to each person who is going through the process.

The video consists of a Community Corrections employee reading the contract out loud to the

new enrollees. The new enrollees are then provided a copy of the contract and given the

opportunity to read and ask questions individually. NOEL completed the intake process during

which he signed his Marion County Community Corrections Electronic Monitoring Contract.

    3.       The Marion County Community Corrections (MCCC) contract states: You waive

your rights under the Fourth Amendment of the United States Constitution as well as Article 1


                                                  2
  Case 1:21-mj-00100-TAB Document 2 Filed 02/02/21 Page 4 of 10 PageID #: 5




Section 11 of the Indiana Constitution, regarding search and seizure of your person or effects.

Furthermore, you shall permit MCCC staff, and/or their contracted vendor, as well as any

member of law enforcement acting on MCCC’s behalf, to search your person, residence or motor

vehicle, or any location where your personal property may be found, to insure compliance with

the requirements of MCCC or their contracted vendor.

       4.   On January 29, 2021 at approximately 1:00PM Officers with the Indianapolis

Metropolitan Police Department (IMPD) Southwest District Flex Team went to NOEL’s

residence, located at 1830 North King Avenue, Indianapolis, Indiana, with MCCC Law

Enforcement Liaison (“LEL”) Jill Jones to assist with a community corrections compliance

check on NOEL. LEL Jones advised the IMPD Southwest Flex Team that NOEL was told

yesterday by his new community corrections case manager, Logan Smith, he needed to take a

urine screen on today’s date. NOEL told Mr. Smith he could not take the screen on today’s date

because he did not have a vehicle or transportation to the testing center. When LEL Jones looked

at NOEL’s GPS monitor location on for the day, she observed that his GPS monitor location was

moving. The speed at which the monitor location was moving indicated that he was likely

traveling in a vehicle, contrary to what he told his case manager. This was suspicious to LEL

Jones and indicated that NOEL was trying to avoid a urine screen, which might indicate drug

use.

       5.   Upon arrival at the residence located at 1830 North King Avenue, Indianapolis,

Indiana, on January 29, 2021, LEL Jones and the IMPD Southwest Flex Team observed three

vehicles in the driveway and one vehicle in the street parked directly in front of the home, again




                                                 3
  Case 1:21-mj-00100-TAB Document 2 Filed 02/02/21 Page 5 of 10 PageID #: 6




contrary to the information that NOEL provided to his case manager that he did not have

transportation available to go for a drug screen.

    6.      LEL Jones walked up to the front door and knocked on the door twice and she could

hear movement inside the residence. A male voice from inside asked who was there and LEL

Jones responded “Community Corrections.” The male inside advised LEL Jones to go to the side

door. LEL Jones walked over to the side door of the residence and had to wait approximately

one minute for NOEL to open the door.

    7.      LEL Jones and IMPD Officer Christopher Houdashelt were let inside the residence

by NOEL. There was also an adult female inside the residence, who was visiting NOEL. NOEL

told LEL Jones that he lives at this residence and that he and the adult female were the only

individuals inside. LEL Jones and Officer Houdashelt could smell a strong odor of burnt

marijuana inside the home. Officer Houdashelt was trained initially at the police academy in

which there was a controlled burn of marijuana so officers could be trained to recognize the odor

of burned marijuana. Additionally, Officer Houdashelt has arrested over one hundred

individuals for marijuana possession both raw and burned, and based upon that training and the

experience, Officer Houdashelt can distinguish the odor of raw and burned marijuana from each

other. It is a distinctive odor that is immediately apparent to be marijuana.

    8.      IMPD Southwest Narcotics Detectives along with Southwest Flex Team conducted a

protective sweep of the residence to make sure no one else was home due to the number of

vehicles at the residence. Detectives and Officers located a locked room in the southwest corner

of the residence; NOEL advised that that room belonged to his roommate. NOEL could not

provide any information about his roommate besides the name Sarah Castleton. Officer


                                                    4
  Case 1:21-mj-00100-TAB Document 2 Filed 02/02/21 Page 6 of 10 PageID #: 7




Houdashelt attempted to locate information on Sarah Castleton on his department computer but

could not find any information on a Sarah Castleton.

    9.      Officers and Detectives began a compliance search of the front bedroom which

NOEL identified as his. Additionally, Officers and Detectives began a compliance search of the

common areas of the home. Detectives found in the living room beside a couch a blue press in a

shoebox. This press is described as two metal plates with iron rods to assist with compaction.

Detectives also found a C clamp to further press the two metal plates together. Detectives know

through their training and experience these types of presses are often used to compress narcotics

such as cocaine or heroin into more compact pieces. Individuals will often use these presses after

adding a cutting agent to cocaine or heroin, and then mixing the substance and cutting agent

together to compress the product into more compact packaging for distribution. LEL Jones

located two boxes of latex gloves and a glass Pyrex container on the kitchen table. Officer

Houdashelt knows that even though these items are common household items that they can be

used in mixing, “cutting”, and diluting controlled substances.

    10.     Officers and Detectives observed a red 2008 Ford F-250 in the driveway bearing

Indiana license plate TK936NYP. A BMV registration to this vehicle returned to KN Transport

Enterprise LLC. NOEL has provided documents to his community corrections officer, Amanda

Markland, that KN Transport Enterprise LLC is his business. NOEL submitted a bank loan

application as well as a business lease to his case MCCC case manager. In NOEL’s bedroom,

Officer Sara Didandeh with the observed paperwork invoices and a receipt book for KN

Transport Enterprise. NOEL confirmed that he has access to the truck. Officers observed a

cardboard box wrapped in E-bay tape sitting on top of a red/black duffel bag that was sitting on


                                                5
  Case 1:21-mj-00100-TAB Document 2 Filed 02/02/21 Page 7 of 10 PageID #: 8




the rear passenger side floorboard by looking through the window into the vehicle while standing

outside the vehicle.

    11.     Officer Houdashelt applied for and was granted a search warrant for the residence

and Ford F250 in the driveway under Marion County (Indiana) cause number 49D28-2101-MC-

003146.

    12.     Officers had to force entry into the southwest bedroom. In this room Officers

located a cardboard box on the floor next to a black duffle bag. Inside the cardboard box were

two bundles of money, one bundle had $20,000.00 in $100.00 bills and the second bundle had

$4,100.00 in $100.00 bills. Inside the black duffle bag Officers located cutting agent, three (3)

bags containing approximately sixty-nine (69) grams of marijuana, three (3) plastic bags

containing small round blue pills with “M30” on them, four (4) plastic bags containing suspected

heroin, together weighing approximately two hundred and eighty five (285) grams, two (2)

plastic bags containing suspected crack cocaine, together weighing approximately ninety eight

(98) grams, nine (9) plastic bags containing suspected cocaine, together weighing approximately

four hundred and seventy three (473) grams, and a plastic bag containing suspected

methamphetamine with an estimated weight of twenty eight (28) grams. Also in the duffle bag

was a Ruger, 380 caliber semi-automatic handgun (serial number 380011890) and a Smith &

Wesson, 9mm handgun semi-automatic handgun (serial number FYE2209).

    13.     A white trash back containing approximately six hundred (600) grams of synthetic

marijuana was on the floor next to the black duffle bag in the southwest bedroom. Also on the

floor beside the black duffle bag were the keys to the Ford F250 parked in the driveway.




                                                 6
  Case 1:21-mj-00100-TAB Document 2 Filed 02/02/21 Page 8 of 10 PageID #: 9




    14.     Inside the Ford F250, Officers located a box wrapped in Ebay tape containing

approximately ten (10) pounds of synthetic marijuana. Officers also located a red duffle bag

which containedsix (6) bags containing synthetic marijuana with a total weight of approximately

eight hundred and seventy-six (876) grams. Officers also located a Taurus, 45 caliber semi-

automatic handgun (serial number NGX20732).

    15.     Officer Houdashelt contacted Task Force Officer (TFO) with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives (ATF) Christopher Cooper on what they had located. TFO

Cooper responded to the scene.

    16.     TFO Cooper conducted an audio recorded interview with NOEL. TFO Cooper first

read NOEL his Miranda Rights from an IMPD issued Miranda Card, which NOEL stated that he

understood his rights. TFO Cooper explained to NOEL who he was and that he was called to the

scene because of the located firearms and narcotics. TFO Cooper asked NOEL what he was on

GPS for, NOEL said that he was on GPS for narcotics in 2015. TFO Cooper asked NOEL what

kind of business he runs, NOEL said that he has a tow business. TFO Cooper asked NOEL if

this is his residence, which he responded that he lives here with his roommate Sarah Castleton.

NOEL stated that when MCCC and IMPD Officers came to his residence today, he gave his

wallet and keys to his girlfriend Victoria Holland, the adult female in the residence. NOEL said

that he had no idea that one of the keys on his key ring went to the southwest bedroom door.

    17.     TFO Cooper explained to NOEL that the information he knows right now is that the

black duffle bag was in the southwest bedroom, which is not his room. TFO Cooper explained

that he knows that NOEL had a key to the southwest bedroom on his key ring, which NOEL said

yes. TFO Cooper asked NOEL if TFO Cooper needs to investigate the person who stays in the


                                                7
  Case 1:21-mj-00100-TAB Document 2 Filed 02/02/21 Page 9 of 10 PageID #: 10




southwest bedroom or is TFO Cooper talking to the person that needs to be investigated,

meaning NOEL. NOEL said “Ok the investigation ends with me.” TFO Cooper said to NOEL

that he is not wanting NOEL to confess to something that isn’t his. TFO Cooper asked NOEL

what his criminal history is, NOEL said that he only has narcotic prior convictions. TFO Cooper

said that he saw heroin, cocaine, crack from inside the bag, NOEL said “Yeah.” TFO Cooper

asked NOEL how much (narcotics) does he usually have, NOEL said that is about it. TFO

Cooper asked NOEL if he just sells to people he knows, NOEL said “Yeah.” TFO Cooper asked

if NOEL gets the heroin and cocaine from the same place or different people, NOEL said “Same

spot.” TFO Cooper asked how much he gets at a time, NOEL said pretty much what was found.

TFO Cooper asked NOEL how much heroin was there, NOEL said 200 grams. TFO Cooper

asked if it was the same with cocaine, NOEL said yes. TFO Cooper asked NOEL if the gun was

just for protection, NOEL said “basically.” TFO Cooper asked if Victoria Holland and his

roommate has anything to do with it, NOEL said no. This concluded the interview.

    18.     An interstate nexus expert with ATF reviewed the Taurus, Ruger, and Smith &

Wesson handguns characteristics and determined that they were not manufactured in the State of

Indiana. By virtue of their presence in the State of Indiana, therefore, they had to have been

transported or shipped in interstate or foreign commerce.

    19.     NOEL has sustained the following convictions for a crime punishable by more than

one (1) year of imprisonment: Dealing in a Narcotic Drug (as B felony) under Marion County

(Indiana) cause number 49G21-0804-FA-097574 on or about May 5, 2009; Possession of a

Narcotic Drug (as an C felony) under Marion County (Indiana) cause number 49G20-0002-CF-




                                                 8
 Case 1:21-mj-00100-TAB Document 2 Filed 02/02/21 Page 10 of 10 PageID #: 11




028741 on or about August 29, 2000; and Dealing in Cocaine (as a level 4 felony) under Marion

County (Indiana) cause number 49G20-1508-F2-028279 on or about October 12, 2016.

                                             Conclusion

    20.       Based on the facts set forth in this affidavit, your Affiant submits that probable cause

exists that on January 29, 2021, in the Southern District of Indiana, Kevin NOEL, did commit the

offenses of Possession of a Firearm and/or Ammunition By a Prohibited Person in violation of

Title 18, United States Code, Section 922(g)(1) and Possession of a Firearm During and in

Relation to a Drug Trafficking Crime in violation of Title 18, United States Code, Section

924(c). I respectfully request this Court issue a Criminal Complaint charging NOEL

accordingly, along with a warrant for his arrest.

                                                        /s/ Noel Kinney______________________
                                                        Noel Kinney
                                                        Task Force Officer
                                                        U.S. Drug Enforcement Administration

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone.



          Date: 2/2/2021
                                                _______________________________
                                                 Tim A. Baker
                                                 United States Magistrate Judge
                                                 Southern District of Indiana




                                                    9
